NO. 12-22-00082-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

BEATRICE PRIMEAUX,                                        §     APPEAL FROM THE
APPELLANT

V.                                                        §     COUNTY COURT AT LAW NO. 1

NINFA HELEN MEZA GARCIA,
APPELLEE                                                  §     JEFFERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for want of prosecution. 1 See TEX. R. APP. P. 42.3(b).
         Beatrice Primeaux, acting pro se, perfected this appeal on March 8, 2022. The clerk’s
record was filed on March 30 and the reporter’s record was filed on May 26. Appellant’s brief
was due by June 27. On June 29, this Court notified Appellant that the brief was past due. We
further notified Appellant that the appeal may be dismissed for want of prosecution unless a
motion for extension of time, containing a reasonable explanation for the failure to file a brief
and showing that Appellee has not suffered material injury thereby, is filed no later than July 11.
         The July 11 deadline passed and Appellant has not filed a brief, a motion for leave to file
a late brief, or a motion for extension of time. 2 Accordingly, we dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
Opinion delivered July 20, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
           This case was transferred to this Court from the Ninth Court of Appeals in Beaumont, Texas, pursuant to
a docket equalization order. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).
         2
            Pro se litigants are held to the same standards as licensed attorneys and must comply with all
applicable rules of procedure; otherwise, pro se litigants would benefit from an unfair advantage over parties
represented by counsel. Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-CV, 2017 WL 2665180, at *2 n.3
(Tex. App.—Tyler June 21, 2017, no pet.) (mem. op.).
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 20, 2022


                                        NO. 12-22-00082-CV


                                   BEATRICE PRIMEAUX,
                                         Appellant
                                            V.
                                NINFA HELEN MEZA GARCIA,
                                         Appellee


                           Appeal from the County Court at Law No. 1
                         of Jefferson County, Texas (Tr.Ct.No. 136,487)

               THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed for want of
prosecution.
               It is therefore ORDERED, ADJUDGED and DECREED by this Court that the
appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision be
certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.